Morton, C. J.
There was evidence tending to show that the defendant sold intoxicating liquor on the Lord’s day, as alleged in the complaint. He had a license of the first class under the Pub. Sts. c. 100, and an innholder’s license. A deputy sheriff testified that the defendant kept the hotel and restaurant, with a bar-room in it.
One witness testified to seeing several sales of liquor made by the defendant behind the bar. If, on his cross-examination, he contradicted or qualified his statements made upon his direct examination, it was for the jury to say which they believed. There was evidence proper to be submitted to them.
If the defendant relied upon his licenses as a defence, it was for him to show that the persons to whom the sales were made were guests, who resorted to his house for food or lodging. Commonwealth v. Towle, 138 Mass. 490.

Exceptions overruled.